 8:16-cr-00360-RFR-MDN Doc # 106 Filed: 04/24/20 Page 1 of 1 - Page ID # 751



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                                8:16CR360

       v.
                                                            JUDGMENT
DAVID RUELAS-CARBAJAL,

                    Defendant.


      In accordance with the Memorandum and Order (Filing No. 105) entered today,
judgment is entered in favor of the United States of America and against David Ruelas-
Carbajal.

      Dated this 24th day of April 2020.

                                              BY THE COURT:



                                              Robert F. Rossiter, Jr.
                                              United States District Judge
